Title: To George Washington from John Carlyle, 17 October 1755
From: Carlyle, John
To: Washington, George



Dr Sir
At Wm Wests Fryday 17th Octr 1755

This Will be deliver’d you by Capt. Elzey & our Draft from the Militia of Fairfax. We hope that they will be Approved of as they Are All Young healthy fellows tolerable well mounted & Accouterr’d.
A Waggon woud Sett of this day from Alexandria with the Powder & Lead you desired Also the Cloaths for the Soldiers & hope they will be Up in time for you, I cou’d Nether gett Carradge horses, nor a Waggon, before this, nor did I think it Safe to Send the powder on horse back the Casks was So bad.
Their is but about Six Recruits In Alexandria, Mr Bullet has Nine In Prince William, he & Mr Dennis McCarty will be able to Gett (they say) Twenty recruits.
Mr Kirkpatrick desired to Acquaint you he Waits Yr Commands

to Wait on You at Winchester or Where you order. I am With Wishes for Yr Health &c. Yr Affectionat H. Sert

John Carlyle

